FRICK, J.
I dissent. For reasons not necessary to enumerate, I shall not state in detail tbe grounds which impel me to disagree with my associates.
When tbe allegations of tbe complaint are read in connection with plaintiff’s statement of facts in bis printed brief, it is very clear to my mind that tbe district court bad arrived at tbe conclusion that it bad grievously erred in permitting tbe plaintiff to substitute a Montana corporation for a New Jersey corporation by mere amendment. In view of that fact tbe district court, stating it in plaintiff’s own language, “entered its order vacating and setting aside tbe order allowing appellant (plaintiff) to amend, and dismissed said action as to tbe respondent herein without further leave to amend tbe complaint.” Taking that statement of facts in connection with tbe allegations of the complaint, it clearly appears that no action was at any time pending against the corporation which is tbe defendant in this action. True, the district court bad permitted the substitution of the Montana corporation for the New Jersey corporation; but when a motion was made to correct tbe court’s error in that regard, tbe court promptly vacated that order and dismissed that action. That dismissal amounted to a judgment which stands unaffected and unreversed. In tbe eye of the law, therefore, no action was pending against tbe defendant here, and for that reason the statute of limitations was not tolled as against it so as to bring it within our statute, which permits another action within a year after an action is dismissed otherwise than upon merits. This action is therefore fully and completely barred as against tbe, defendant here, *354and was so barred when this action was commenced against it. Nor did the declaration of war have any effect upon the right to bring the action, since the right to bring it was fully barred before war was declared.
I also dissent from the conclusion in this case that the effect of what was done in substituting the Montana corporation for the New Jersey corporation amounted merely to a misnomer. The New Jersey corporation and the Montana corporation constituted distinct and independent legal entities, and the mere fact that the former purchased or succeeded to the property rights of the latter would not authorize the one to be substituted for the other -under the doctrine of misnomer. It is manifest to my mind that, according to plaintiff’s own allegations in the complaint, viewed in the light of his statement of facts as contained in his printed brief, when applied to the well-established principles of law, he must ultimately fail; that is, he must ultimately fail in this action. In view of that, I can see no good reason for prolonging this litigation. The judgment should therefore be affirmed.